Exhibit 10.1
 
EMPLOYEE SEPARATION AGREEMENT AND RELEASE
 
THIS EMPLOYEE SEPARATION AGREEMENT AND RELEASE (the “Agreement”) is made and
entered into as of this 31st day of December 2011 (the “Effective Date”) by and
between AEGION CORPORATION, a Delaware corporation (“Employer”), and Holly
Shoener Sharp (“Employee”).
 
RECITALS:
 
A.           Employer and Employee desire to resolve all matters relating to or
arising out of Employee’s employment by Employer and Employee’s termination of
employment with Employer on the terms described below.
 
B.           Employee has been advised in writing to consult with an attorney
prior to finally accepting this Agreement.
 
NOW, THEREFORE, in consideration of the mutual agreements and promises contained
herein and the promises and agreements set out below, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1.            Employment Termination.  (a) Employee’s employment with Employer
and any of its affiliates, subsidiaries and plans terminates as of the Effective
Date, along with any and all right or authority of Employee to act as an agent
of Employer, in any manner whatsoever.  Employee hereby voluntarily resigns all
offices and positions Employee holds with Employer or any of its subsidiaries,
plans or affiliates as of the Effective Date and agrees to immediately sign and
deliver a letter resigning from all officer and/or director positions with
Employer and/or any affiliate, subsidiary or joint venture of Employer in
accordance with the Form of Resignation Letter attached hereto as Exhibit
A.  These resignations are accepted.  Employer’s personnel records will reflect
that Employee’s termination was as result of Employee’s voluntary resignation
from the Employer.
 
(b)           Employee will have no right to receive any wages, benefits, or
bonus under any bonus or incentive plan in which Employee may be a participant
after the Effective Date, unless otherwise provided for in this Agreement.  In
exchange for Employee’s signature of this Agreement, and solely for purposes of
Employee’s participation in the Employer’s Employee Equity Incentive Plan as set
forth in the Restricted Stock Agreements and Incentive Stock Option and/or
Non-Qualified Stock Option Agreements with Employer, Employer’s records will
reflect that Employee’s termination was an involuntary termination without
cause; such designation of involuntary termination without cause applies only
with respect to Employee’s Restricted Stock Agreements and Incentive Stock
Option and/or Non-Qualified Stock Option Agreements with Employer.  The vesting
of Employee’s restricted stock awards and stock option grants shall vest on a
pro-rata basis, if at all, pursuant to the terms as set forth in the respective
award agreement. For all purposes other than Employee’s participation in the
Restricted Stock Agreements and Incentive Stock Option and/or Non-Qualified
Stock Option Agreements, Employer’s records shall reflect that Employee
voluntarily resigned from employment.  Each of Employee and Employer
acknowledges and agrees that Six Thousand Five Hundred Eight (6,508) shares of
Employer common stock (“Common Stock”) subject to Employee’s 2009 and 2010
Restricted Stock Agreements shall be deemed vested as of the Effective Date and
that all remaining shares of Common Stock subject to Employee’s 2009 and 2010
Restricted Stock Agreements and all shares of Common Stock subject to Employee’s
2011 Restricted Stock Agreement shall be forfeited as of the Effective
Date.   Each of Employee and Employer acknowledges and agrees that (1) (a) all
the options subject to Employee’s 2007 Incentive Stock Option Agreement, (b)
two-thirds (2/3) of the options subject to Employee’s 2009 Incentive Stock
Option and/or Non-Qualified Stock Option Agreements and (c) one-third (1/3) of
the options subject to Employee’s 2010 Incentive Stock Option and/or
Non-Qualified Stock Option Agreements had vested prior to the Effective Date and
(2) no options subject to Employee’s 2011 Incentive Stock Option and/or
Non-Qualified Stock Option Agreements had vested as of the Effective Date.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Whether or not Employee signs this Agreement, Employee will
receive wages for all time worked through the Effective Date, accrued and unused
vacation through the Effective Date according to Employer’s payroll records
(which are controlling), any other accrued leave time to which Employee is
entitled under applicable law, through the Effective Date, and health benefits
through the Effective Date.  Except as provided in this Agreement, no payment,
compensation, leave time, insurance or other benefits, will be furnished or paid
to Employee, other than vested benefits pursuant to any Employer-sponsored
401(k) plan.  Except as described in this Agreement, as of the Effective Date,
Employee will cease to be eligible to participate under, or covered by, any
insurance or self-insured welfare benefit, life insurance, retirement, bonus,
incentive compensation, commission, or other compensation or benefit plans, and
have no rights under any of those plans, unless the terms of the plan provide
for coverage following separation from employment or Employee exercises any
conversion privileges, at Employee’s own cost, as may be provided in those
plans, or unless and to the extent Employee is entitled to payment of benefits
as a participant with vested benefits under any such plans based upon service
until and ending the Effective Date.  In addition, Employee shall continue to be
entitled to all rights of indemnification provided to officers of Employer as of
this date, to the same extent as other officers of Employer.
 
2.           Consideration to Employee for Signature of this Agreement.  In
consideration for the representations, warranties, covenants and agreements made
by Employee and contained in this Agreement, Employer shall make the following
payments (the “Separation Payments”) under and subject to the terms and
conditions stated in this Agreement:
 
 
(a)
Separation Payment.

 
 (i)           Employer will pay Employee the gross amount of Thirty-Nine
Thousand Four Hundred Eighty Three and 33/100 Dollars ($39,483.33), less
applicable taxes and withholdings, which amount will be paid in consecutive semi
monthly installments of Nine Thousand Eight Hundred Seventy and 83/100 Dollars
($9,870.83), less applicable taxes and withholdings, until paid in
full.  Payment will be made on Employer’s regular semi monthly paydays,
commencing with the first regular semi monthly payday of Employer that occurs
after the Employee timely signs and delivers this Agreement to Employer.  The
final installment may be less than the regular semi monthly installments to the
extent necessary so as not to exceed the gross amount to be paid to
Employee.   Employer’s obligation to pay Employee the above payment, and
Employee’s right to receive and retain the same, shall be subject to Employee’s
adherence to the terms and conditions of this Agreement.  The payments are
subject to modification with the approval of Employee to comply with Section
409A of the Internal Revenue Code of 1986, as amended.


 (ii)           Employee’s health and medical benefits in effect as of the
Effective Date shall terminate effective December 31, 2011.  Thereafter,
Employee may choose to continue health and medical coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”).  Employee will be responsible for the payment of COBRA benefits
should she elect to continue health coverage under COBRA after December 31,
2011.  Employee agrees that the qualifying event for electing to continue
Employee’s health and medical benefits under COBRA is the Effective
Date.  Notwithstanding, provided Employee timely elects to continue Employee’s
health and medical benefits under COBRA, Employer shall pay for the months of
January and February 2012 that portion of Employee’s health and medical benefit
costs that Employer would have paid had Employee continued to remain employed by
Employer.   Employee shall be responsible for her portion of health and medical
benefit costs (as she would have paid prior to the Effective Date) for the
months of January and February 2012 and shall be responsible for all health and
medical costs to the extent she maintains COBRA continuation coverage beyond
February 2012.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           No Benefits.  After the Effective Date, Employee shall not be
entitled to continue Employee’s participation in any other benefits generally
available to employees of Employer, including 401(k) plan, cash incentive or
bonus plans, stock-based incentive plans or the like, except as is generally
allowable pursuant to the explicit terms and conditions of such programs or
plans.
 
(c)           No Rehire.  Employee agrees that Employer has no obligation,
contractual or otherwise, to rehire, re-employ or recall Employee in the future.
 
(d)           General.  All Separation Payments shall be paid or provided
subject to any applicable federal, state and local income tax or other
appropriate withholding requirements as well as the right of Employer to
directly offset any amounts owed by Employee to Employer.  This Section 2 shall
have no force or effect if Employee fails to sign and deliver this Agreement
within the time period specified below.  Except as provided in this Agreement,
no payment, compensation, leave time, insurance or other benefits, will be
furnished or paid to Employee.  Employer’s obligation to pay Employee the
payments and benefits, and Employee’s right to receive and retain the same,
shall be subject to Employee’s adherence to the terms and conditions of this
Agreement.
 
3.            Prior Agreements Superseded; Representations and Releases.
 
(a)           Prior Agreements, Practices, Policies and Procedures Regarding
Severance or Separation Benefits Superseded.  In consideration of all of the
Separation Payments to be paid or received by Employee under this Agreement and
subject to Section 9, Employee agrees that any other agreement between Employer
and Employee with respect to severance or separation payments is terminated as
of the Effective Date and any such agreement or any other severance practice,
policy or procedure of Employer is superseded in its entirety by the terms of
this Agreement in all respects.  Employee will have no further rights, and
Employer will have no further obligations, under any such agreement, practice,
policy or procedure.
 
(b)           Representations.  Employee represents and warrants to Employer
that (i) Employee (A) has not filed any suit, action, claim, allegation or other
proceeding at law or in equity, before any court, governmental agency,
arbitration panel or other forum of any nature (an “Action”) with respect to any
of the matters released below, or (B) will not prosecute, and will immediately
dismiss with prejudice, any pending Action with respect to the matters released
below; (ii) Employee has not assigned to any other person or entity any right(s)
or claim(s) Employee may have against Employer; (iii) in deciding to execute
this Agreement (A) no fact, evidence, event or transaction currently unknown to
Employee, but which may hereinafter become known to Employee, shall affect in
any way or any manner the final or unconditional nature of this Agreement;
(B) Employee’s execution of this Agreement is a knowing and voluntary act on
Employee’s part and was not provided in connection with any exit incentive or
other employment termination program offered to any group or class of employees;
(C) Employee has read and fully understands the terms of this Agreement,
including the final and binding nature and effect of Employee’s waiver of rights
by execution of this Agreement and was (and hereby is) advised in writing at the
time Employee first received this Agreement to consult with an attorney before
signing the Agreement; (D) Employee has been provided with a reasonable and
adequate period of time  to consider this Agreement and consult with Employee’s
attorneys and advisors concerning this Agreement; and (E) Employee has not been
promised anything or provided any consideration for entering into this Agreement
that is not specified in this Agreement.  In addition, Employee hereby
represents and warrants that, to the best of Employee’s knowledge, Employee has
disclosed to Employer, either on or prior to the Effective Date, any material
violation of federal, state, foreign or local criminal law or regulation that is
applicable to Employer, any threatened or pending federal, state, foreign or
local governmental criminal investigation against Employer and any practice or
policy of Employer that may be unlawful under applicable federal, state, foreign
or local criminal law.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Waiver and Release.  Employee hereby releases, gives up and waives
any and all rights, causes of action, lawsuits and claims for liability Employee
may now or in the future have against each member of Aegion Corporation, its
affiliates and subsidiaries (the “Aegion Group”) and each of their respective
present or former shareholders, directors, officers, employees, agents,
Employer-sponsored benefit plans and associated trusts (including
administrators, trustees and other fiduciaries thereof) and predecessors in
interest (collectively, “Released Parties”) in connection with, relating to or
arising out of, or based upon, Employee’s employment with Employer (or any of
the Released Parties) or the termination of Employee’s employment with Employer
(or any of the Released Parties), any conduct, promise, act, policy, agreement,
practice or decision of any of the Released Parties to date, or any fact or
conduct occurring prior to the date Employee signs this Agreement.  Employee
acknowledges that this means that Employee is releasing Employer and such other
persons and entities from, and may not bring claims against any of them
under:  (i) Title VII of the Civil Rights Act of 1964 or Sections 1981 and 1983
of the Civil Rights Act of 1866, which prohibit discrimination based on race,
color, national origin, ancestry, religion, or sex; (ii) the Age Discrimination
in Employment Act, which prohibits discrimination based on age; (iii) the Equal
Pay Act, which prohibits paying men and women unequal pay for equal work;
(iv) the Americans with Disabilities Act and Sections 503 and 504 of the
Rehabilitation Act of 1973, which prohibit discrimination based on disability;
(v) the WARN Act, which requires that advance notice be given of certain
workforce reductions; (vi) the Employee Retirement Income Security Act, which
among other things, protects employee benefits; (vii) the Fair Labor Standards
Act of 1938, which regulates wage and hour matters; (viii) the Family and
Medical Leave Act of 1993, which requires employers to provide leaves of absence
under certain circumstances; (ix) the Sarbanes-Oxley Act of 2002, which, among
other things, provides Whistleblower protection; (x) the Missouri Service Letter
Statute; (xi) the Missouri Human Rights Act; (xii) any federal, state or local
law, order, regulation or decision prohibiting discrimination in employment or
retaliation of any form, or (xiii) any other law or decision prohibiting
retaliation based on exercise of an employee’s rights under any law, providing
whistleblowers protection, providing workers’ compensation benefits, protecting
union activity, mandating leaves of absence, prohibiting discrimination based on
veteran status or military service, restricting an employer’s right to terminate
employees or otherwise regulating employment, enforcing express or implied
employment contracts, requiring an employer to deal with employees fairly or in
good faith, providing recourse for alleged wrongful discharge, tort, physical or
personal injury, emotional distress, fraud, negligent misrepresentation,
defamation, and similar or related claims, and any other law relating to salary,
commission, compensation, benefits, and other matters.  Employee specifically
represents Employee has not been treated adversely on account of age or any
complaints or other protected activity nor has Employee otherwise been treated
wrongfully in connection with Employee’s employment with Employer or Employee’s
separation from employment.  Employee acknowledges that Employer relied on the
representations and promises in this Agreement in agreeing to pay Employee the
benefits described in Section 2.  Employee understands that Employee is
releasing claims for events that have occurred prior to Employee signing this
Agreement that Employee may not know about.  Notwithstanding anything contained
herein to the contrary, this release does not include claims arising after the
date Employee signs this Agreement, any pending claims for workers compensation
that have already been filed or for on-the-job injuries that have already been
reported, any claim for breach of this Agreement, or any claims for vested
benefits under any Employer option, savings, health insurance or benefit plan
based upon Employee’s service until and ending the Effective Date.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           Nature of Release.  It is expressly understood and agreed that
this Agreement is intended to cover and does cover not only all known losses and
damages but any future losses and damages not now known or anticipated but which
may later develop or be discovered, including the effects and consequences
thereof.  It is further expressly understood and agreed that as against Employee
this Agreement may be pleaded as a counterclaim to or as a defense in bar or
abatement of any action taken by or on behalf of Employee.  Employee agrees that
neither this Agreement nor performance hereunder constitutes or should be
construed as an admission by Employer or any of the Released Parties of, or
concern regarding any liability, violation of any federal, state, foreign or
local law, regulation, common law, or any breach of any contract, or any other
wrongdoing of any type, all of which are expressly denied.
 
4.           Covenant Not To Sue; Indemnification.  Employee agrees not to enter
into or file any suit, action or other proceeding at law or in equity (including
administrative actions), or to prosecute further any existing suit or action
that might presently exist, or to make any claim or demand of any kind or nature
against any Released Party, in any such case asserting any claim released by
Employee by Section 3 of this Agreement, other than an action against Employer
to enforce Employee’s rights set forth in this Agreement.  If Employee enters
into any such suit, action or other proceeding in violation of this Section 4,
Employee shall to the extent not prohibited by applicable law:  (a) indemnify,
defend and hold the Released Parties harmless from and against any and all
liabilities, obligations, losses, damages, penalties, claims, action, suits,
costs, expenses and disbursements (including attorneys’ fees and expenses and
court costs whether or not litigation is commenced and, if litigation is
commenced, during all trial and appellate phases of such litigation) of any kind
and nature whatsoever which may be imposed on, incurred by or asserted against
any Released Party in any way relating to, arising out of, connected with or
resulting from such actions, including any of the matters released hereunder,
and (b) immediately return the Separation Payments.
 
5.           Confidentiality; Non-solicitation; and Non-competition.
 
(a)           Reaffirmation of Existing Agreements.  Employee acknowledges and
agrees that throughout her employment with Employer, she has signed agreements
regarding her confidentiality, work product, non solicitation and non
competition obligations (the “Confidentiality Agreements”).  Employee hereby
reaffirms and ratifies the terms of such Confidentiality Agreements, agrees to
be bound by and comply with such Confidentiality Agreements in their entirety
and acknowledges and agrees that such Confidentiality Agreements remain in full
force and effect and the terms thereof are not amended or altered in any way by
the terms of this Agreement.
 
(b)         Equitable Relief.  Employee acknowledges and agrees that (i) any
breach of this Agreement by Employee, including any breach of the terms of this
Section 5, will cause Employer irreparable injury and damage, (ii) the
provisions of this Agreement are necessarily of a special, unique and
extraordinary nature, and (iii) if Employee breaches any such provisions,
Employer shall be entitled, in addition to any other remedies and damages
Employer could recover as a result of any such breach, to obtain equitable
relief, including restraining orders or injunctions, both temporary and
permanent, in order to prevent future violation thereof by Employee or any
person with whom Employee may be affiliated.  Employee hereby waives the claim
or defense that Employer has an adequate remedy at law and Employee shall not
claim that an adequate remedy at law exists.  Further, Employee waives any
requirement for Employer to post a bond in connection with any action relating
to this Agreement.
 
(c)         Survival.  The provisions of this Section 5 shall survive any
termination of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)         Reformation.  To the extent that any covenant set forth in this
Section 5 shall be determined to be invalid or unenforceable in any respect or
to any extent, the covenant shall not be rendered invalid, but instead shall be
automatically amended for such lesser term or to such lesser extent, or in such
other degree, as may grant Employer the maximum protection and restrictions on
Employee’s activities permitted by applicable law in such circumstances.
 
6.           Non-Disparagement.  Employee shall act in a professional and
positive manner in all of dealings, communications and contacts concerning
Employer, Employee’s employment or Employee’s separation from
employment.  Employee agrees not to criticize, denigrate, disparage, or make any
derogatory statements about Employer.  In particular, Employee agrees not to
make any derogatory statements about the Aegion Group and their respective
business plans, policies and practices, or about any of their respective
officers, employees or former officers or employees, to customers, competitors,
suppliers, employees, former employees, members of the public, members of the
media, or any other person, nor shall Employee harm or in any way adversely
affect the reputation or goodwill of the Aegion Group.  Employee shall not make
any statement or announcement concerning Employee’s departure to others or the
public except as may be approved by Employer in advance.
 
7.           Legal Proceedings.  Employee agrees to cooperate with the members
of the Aegion Group and their respective legal counsel, and to furnish any and
all complete and truthful information, testimony or affidavits, in connection
with any matter or project that arose during Employee’s employment with
Employer, or in connection with any litigation, governmental proceeding or
investigation, arbitration or claim, that in any way relates to the business or
operations of the Aegion Group, or of which Employee may have any knowledge or
involvement.  Employee will consult with and provide information to the members
of the Aegion Group and their respective legal counsel concerning all such
matters, and appear as and when requested to provide any such information,
assistance or testimony on reasonable notice.  The parties will make their best
efforts to have such cooperation performed at reasonable times and places and in
a manner as not to unreasonably interfere with any other employment in which
Employee may then be engaged.  Nothing in this Agreement shall be construed or
interpreted as requiring Employee to provide any testimony, sworn statement or
declaration that is not complete and truthful.  If any member of the Aegion
Group requires Employee to travel outside the metropolitan area in the United
States where she then resides to provide any testimony or otherwise provide any
such assistance, then Employer agrees to reimburse Employee for any reasonable,
ordinary and necessary travel and lodging expenses incurred by Employee to do so
provided Employee submits all documentation required under Employer’s
reimbursement policies and as otherwise may be required to satisfy any
requirements under applicable tax laws for Employee to deduct those
expenses.  Nothing in this Agreement shall prevent Employee from giving truthful
testimony or information to law enforcement entities, administrative agencies or
courts or in any other legal proceedings as required by law, including assisting
in an investigation or proceeding brought by any governmental or regulatory body
or official related to alleged violations of any law relating to fraud or any
rule or regulation of the Securities and Exchange Commission.
 
8.           General Provisions.
 
(a)           Entire Agreement.  This Agreement incorporates by this reference
the Recitals hereto.  Each party represents and warrants that any facts relating
to such party that are contained in the Recitals are true.  This Agreement and
any agreement, instrument or document to be executed in connection herewith (as
referenced herein) contain the parties’ entire understanding and agreement with
respect to the subject matter hereof (the termination of Employee’s employment
and directorships with the Aegion Group, the Separation Payments and the release
of any potential related claims).  Any discussions, agreements, promises,
representations, warranties or statements between the parties or their
representatives (whether or not conflicting or inconsistent) that are not
expressly contained or incorporated herein shall be null and void and are merged
into this Agreement, except that any confidentiality agreement, non-compete
agreement, invention assignment, stock option agreement or other agreement
between Employer and Employee, expressly covering a party’s rights after
termination of employment, shall remain in full force and effect, in accordance
with its terms, after the execution of this Agreement, except to the extent
specified in this Agreement.  In case of any conflict between Employee’s rights
under any such agreement and this Agreement, the terms of this Agreement will
control.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Modification, Amendment and Waiver.  Neither this Agreement, nor
any part hereof, may be modified or amended orally, by trade usage or by course
of conduct or dealing, but only by and pursuant to an instrument in writing duly
executed and delivered by the party sought to be charged therewith.  No covenant
or condition of this Agreement can be waived, except by the written consent of
the party entitled to receive the benefit thereof.  Forbearance or indulgence by
a party in any regard whatsoever shall not constitute a waiver of a covenant or
condition to be performed by the other party to which the same may apply, and,
until complete performance by such other party of such covenant or condition,
the party entitled to receive the benefit thereof shall be entitled to invoke
any remedy available to it under this Agreement, at law, in equity, by statute
or otherwise, despite such forbearance or indulgence.
 
(c)           Successors, Assigns and Third Party Beneficiaries.  This Agreement
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and permitted assigns and is freely assignable by
Employer.  Except as expressly provided herein, neither this Agreement nor any
rights hereunder may be assigned or transferred, and no duties may be delegated,
by any party hereto without the prior written consent of the other party
hereto.  Each subsidiary or affiliate of Employer (and their predecessors,
successors and assigns) shall be a third-party beneficiary of this Agreement, as
if such subsidiary or affiliate was the “Employer” hereunder.
 
(d)           Construction.  This Agreement shall not be construed more strictly
against one party than against another party merely by virtue of the fact that
this Agreement may have been physically prepared by such party, or such party’s
counsel, it being agreed that all parties, and their respective counsel, have
mutually participated in the negotiation and preparation of this
Agreement.  Unless the context of this Agreement clearly requires
otherwise:  (i) references to the plural include the singular and vice versa;
(ii) references to any person include such person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by this
Agreement; (iii) references to one gender include all genders; (iv) “including”
is not limiting; (v) “or” has the inclusive meaning represented by the phrase
“and/or”; (vi) the words “hereof”, “herein”, “hereby”, “hereunder” and similar
terms in this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement; (vii) article, section, subsection,
clause, exhibit and schedule references are to this Agreement unless otherwise
specified; (viii) reference to any agreement (including this Agreement),
document or instrument means such agreement, document or instrument as amended
or modified and in effect from time to time in accordance with the terms thereof
and, if applicable, the terms hereof; and (ix) general or specific references to
any law means such law as amended, modified, codified or re-enacted, in whole or
in part, and in effect from time to time.
 
(e)           Governing Law.  This Agreement shall be deemed to have been
accepted and entered into in the State of Missouri.  All questions with respect
to the formation and construction of this Agreement, and the rights and
obligations of the parties hereto, shall be governed by and determined in
accordance with the laws of the State of Missouri, which are applicable to
agreements entered into and performed entirely within such State, without giving
effect to the choice or conflicts of law provisions thereof.
 
(f)           Severability.  If any Section (or part thereof) of this Agreement
is found by a court of competent jurisdiction to be contrary to, prohibited by
or invalid under any applicable law, such court may modify such Section (or part
thereof) so, as modified, such Section (or part thereof) will be enforceable and
will to the maximum extent possible comply with the apparent intent of the
parties in drafting such Section (or part thereof).  No such modification or
omission of a Section (or part thereof) shall in any way affect or impair such
Section (or part thereof) in any other jurisdiction.  If, in the sole judgment
of Employer, a Section (or part thereof) of this Agreement is so modified or
omitted in a manner which eliminates a substantial part of the benefit intended
to be received by Employer hereunder, then Employer may rescind this Agreement
and Employee shall immediately return to Employer any consideration paid
hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
(g)           Captions.  The captions, headings and titles of the various
Sections of this Agreement are for convenience of reference only, and shall not
be deemed or construed to limit or expand the substantive provisions of such
Sections.
 
(h)           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which
together shall constitute a single agreement.  A facsimile signature is as good
as an original.
 
9.           Execution and Delivery.  This Agreement was presented to Employee
on the Effective Date.  Employee was advised in writing (and hereby is so
advised) at the time Employee first received this Agreement to take this
Agreement home, read it, carefully consider all of its provisions before signing
it and consult with an attorney or attorneys of Employee’s choice before signing
this Agreement.  Employee will have twenty (20) days from the date of receipt in
which to consider, sign and return this Agreement to David F. Morris, Sr. Vice
President, Chief Administrative Officer and General Counsel.  If Employee fails
to return this Agreement on a timely basis, the benefits described and agreed
upon in this Agreement will not be paid or provided and this Agreement shall be
null, void and of no force or effect with respect to either Employee or
Employer.
 


Presented By:






Name:/s/ David F.
Morris                                                      Date Delivered:
December 16, 2011
David F. Morris


 
[remainder of page intentionally left blank]
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


EMPLOYEE:
 
 
/s/ Holly Shoener Sharp
Name:     Holly Shoener Sharp
 
 
 
 
EMPLOYER:
 
AEGION CORPORATION
 
 
By: /s/ David F. Morris
Name:  David F. Morris
Title:  Senior Vice President
 


